Per Curiam.
Patrice Kerr filed a tort suit against several public officials and other defendants, seeking monetary and injunctive relief. Claiming the trial court has not timely ruled on his pending motions, Kerr seeks a writ of mandamus. But in a civil case like this one, "it is the litigant's obligation to take such actions as are necessary to prosecute the case to final disposition, and, in the course of that, to file such motions as may be necessary and bring those motions to the trial court's attention for a ruling." Thomas v. State, Dep't of Revenue , 74 So.3d 145 (Fla. 1st DCA 2011). Because Kerr has made no showing that he has taken such actions, his petition is DENIED.
Jay, Winsor, and M.K. Thomas, JJ., concur.